Title: From Caroline Amelia Smith De Windt to Harriet Welsh, 28 March 1816
From: De Windt, Caroline Amelia Smith
To: Welsh, Harriet


				
					
					New York March 28th 1816
				
				I intended my dear Harriet to have written You before now—but it has not been in my power this morning I recd. you packet with E’s letter & yesterday the welcome information of C M’s being out of danger—remember me kindly to her father & mother I rejoice that she has recovered—My dear Caroline is very well & very lively—we are now very pleasantly situated at Mrs. Kinsey No 5 Broad way our bed room is a front room on the first floor which with an infant I find very convenient Mrs. Keese’s was too public—generall 25 at dinner and we were all on the third story—Since I came to town I have procured a very clever woman for a nurse (mind, a dry one) but unfortunately she was yesterday taken very ill and remains so yet.—therefore I have not now as much time to write you as I wish—she is a married woman and lost her child in her confinement 5 months since—her present indisposition is in consequence of her illness at that time she suits me in every thing but her health—which is unfortunate I have however a prospect of getting another tomorrowI think dear Grand Mother writes in low spirits I sometimes fear I shall never see Ke again in this world—March is a trying month and if she gets through it—she may gain strenght, let me hear from you particularlyMrs. Smith is very well and the little boy likewise—You will probably have heard of my Uncle Justus’s death—my dear father has had—and will have a trying scenewould some fine pickled oysters be acceptable to G M—?I will write soon when I am more at leisire and answer all your questions ever your own
				
					Caroline
				
				
			